14 N.Y.3d 873 (2010)
In the Matter of BARRY WETHERALL et al., Respondents,
v.
TOWN OF ISLIP ZONING BOARD OF APPEALS et al., Respondents. and
JEROME FEDER et al., Proposed Intervenors-Appellants.
Mo. No. 2010-321.
Court of Appeals of New York.
Submitted March 15, 2010.
Decided May 6, 2010.
Motion, insofar as it seeks leave to appeal from so much of the Appellate Division order as dismissed the appeal from that portion of Supreme Court's order that denied the motion to intervene, dismissed upon the ground that such portion of the order does not finally determine the proceeding within the *874 meaning of the Constitution; motion for leave to appeal otherwise denied.